Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
The amendment filed on 30 Nov. 2021 cancelled all claims drawn to the distinct species listed in the Requirement for Restriction/Election filed 07 Oct. 2021.  Therefore, the restriction requirement set forth therein is withdrawn. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Line 17 recites “a Df of 0.005 or less”; it should read: “a dielectric dissipation loss factor Df of 0.005 or less”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 11-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites polyimide comprising “one or more” dianhydrides but then further recites that the dianhydrides comprise two specific monomers.  Claim 1 also recites the polyimide comprises “one or more” diamines but then further recites that the diamines comprise three specific monomers.  The scope of the claim is confusing since it is not clear how many dianhydride monomers and diamine monomers are required by the claim.  If applicant intends to require that the polyimide comprises both dianhydride monomers and all three diamines monomers, it is suggested that “one or more dianhydrides” is amended to “two or more dianhydrides” and “one or more diamines” is amended to “three or more diamines”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1, 11, and 14-25 are rejected under 35 U.S.C. 103 as being unpatentable over Carney et al. (US Patent Application 2013/0011645 A1, published 10 Jan. 2013, hereinafter Carney) in view of Auman (“Rod-like fluorinated and nonfluorinated polyimides based on 4,4”-diamino-p-terphenyl,” Proc.ACS, pp.443-444, published 2014, hereinafter Auman) and evidence .
Regarding claims 1, 15-19, and 23-25, Carney et al. teaches a multilayer polyimide film with first outer dielectric layer and second outer dielectric layers comprising 15-85 mole% 3,3’,4,4’-biphenyltetracarboxylic dianhydride (crankshaft dianhydride, reading on claims 1 and 15), 15-85 mole% pyromellitic dianhydride (rigid non-rotational, reading on claims 1 and 16), 30-100 mole% p-phenylene diamine (rigid rotational, reading on claims 1 and 19), and 0-70 mole% 4,4-diaminodiphenyl ether, i.e. 4,4’-oxydianiline (flexible, reading on claims 1 and 18) (paragraphs 0047, 0080 and 0092).  
These amounts are based on 100% dianhydride and 100% diamine.  Converting these amounts to amounts based on the total amount of all monomers in the polyimide, Carney’s polyimide comprises:
7.5-42.5 mole% biphenyltetracarboxylic dianhydride (crankshaft dianhydride), 
7.5-42.5 mole% pyromellitic dianhydride (rigid non-rotational dianhydride),
15-50 mole% phenylene diamine (rigid rotational diamine), and 
0-35 mole% 4,4-diaminodiphenyl ether, i.e. 4,4’-oxydianiline (flexible diamine).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Carney does not disclose inclusion of a rotational inhibitor diamine monomer, the dielectric dissipation loss factor, the water absorption, nor the water vapor transport rate of his polyimide film.
Auman teaches that the combination of fluorine with rigidity (rod-like backbone character) in polyimides resulted in thin films with a beneficial combination of low dielectric constant and low moisture absorption with a low coefficient of thermal expansion (CTE), and TFMB is a rigid highly fluorinated monomer (page 443, 1st column, Introduction section, 1st paragraph).  


    PNG
    media_image1.png
    253
    405
    media_image1.png
    Greyscale

As evidenced by Auman II, TFMB is 2,2’-bis(trifluoromethyl) benzidine (a rotational inhibitor diamine, reading on claims 1 and 17) (page 705, Materials section, 1st paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate TFMB as taught by Auman into the polyimide of one of the polyimide films of Carney.  Auman teaches that the combination of fluorine with rigidity (rod-like backbone character) result in thin films with a beneficial combination of low st column, Introduction section, 1st paragraph).
However, Auman also teaches that the bulkiness of the –CF3 on the monomers result in poorer chain packing and increased free volume, which leads to higher moisture absorption (page 444, 1s column, 2nd paragraph).  Therefore, it is the examiner’s position that one of ordinary skill in the art would incorporate an amount of TFMB in the polyimide, including the amount claimed, in order to optimize the dielectric constant, coefficient of thermal expansion, and moisture content of the polyimide film of Carney in view of Auman.
Carney in view of Auman does not disclose the dielectric dissipation loss factor, the water absorption, nor the water vapor transport rate of his polyimide film.
However, it is the examiner’s position that given the polyimide film of Carney in view of Auman and the claimed polyimide film have the same monomers and in the same amounts, the polyimide film of Carney in view of Auman would inherently have the same dielectric dissipation loss factor, water absorption, and water vapor transport rate as the claimed invention, and therefore, would fall within the claimed range for dielectric dissipation loss factor, water absorption, or water vapor transport rate.
Regarding claim 11, Carney in view of Auman teaches the elements of claim 1, and Carney teaches that his multilayer polyimide film has a thickness of 6 to 200 [Symbol font/0x6D]m (paragraph 0013), and the core layer of his 3-layer film is about one third of the total thickness of his multilayer film (paragraph 0110).  Given that his two outer layers are identically described (paragraphs 0003-0012), the two outer films would also be expected to each be one-third the thickness of the total film, and thus the thicknesses of his two polyimide outer layers are each 2 to 67 [Symbol font/0x6D]m.

Regarding claim 20, Carney in view of Auman teaches the elements of claim 1, and the claim is met by Carney in view of Auman given that Carney discloses the use of a rigid rotational diamine (p-phenylene diamine, paragraph 0092), and given that claim 20 only further limits an optional limitation of claim 1. 
Regarding claim 21, Carney in view of Auman teaches the elements of claim 1, and Carney teaches his polyimide comprises 4,4-diaminodiphenyl ether, i.e. 4,4’-oxydianiline in his first outer dielectric layer and second outer dielectric layers (paragraph 0092).
Given that this is the same monomer as taught by the applicant has having a Kier flexibility of from about 7.0 to about 14.0, the polyimide of Carney in view of Auman would inherently have flexible diamine monomer with a Kier flexibility in the range of 7.0 to 14.0.
Regarding claim 22, Carney in view of Auman teaches the elements of claim 1, and Carney teaches first outer dielectric layer and second outer dielectric layers comprise a silicon dioxide in an amount of 0.1 to 40 wt.% (paragraphs 0037, 0040, and 0101).

Claims 12 and 13 is rejected under 35 U.S.C. 103 as being unpatentable over Carney et al. (US Patent Application 2013/0011645 A1, published 10 Jan. 2013, hereinafter Carney) in view of Auman (“Rod-like fluorinated and nonfluorinated polyimides based on 4,4”-diamino-p-terphenyl,” Proc.ACS, pp.443-444, published 2014, hereinafter Auman) and further in view of .
Regarding claims 12 and 13, Carney in view of Auman teaches the elements of claim 1, and Carney teaches that his multilayer polyimide film can be adhered to a circuit board (paragraph 0167), and his multilayer films are for electronic circuit applications (paragraph 0033).
Carney does not specifically disclose adhering metal layers to his multilayer polyimide film.
Kinloch teaches flexible printed electronic circuit boards are manufactured by bonding polyimide to copper foil (page 2183, 1st column, Introduction section, 1st paragraph).
Given that Carney and Kinloch are drawn to circuit boards, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a multilayer laminate with copper foils adhered to both surfaces of a polyimide film as taught by Kinloch using the multilayer film of Carney in view of Auman.  Since Carney and Kinloch are both drawn to circuit boards, one of ordinary skill in the art would have a reasonable expectation of success in adhering copper foils to both surfaces of the multilayer polyimide film of Carney in view of Auman.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hasegawa et al. (“Structure and properties of novel asymmetric biphenyl type polyimides. Homo- and copolymers and blends,” Macromolecules, Vol. 32, pp. 387-396, .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787